DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0294502 (“Ka”) in view of US 2019/0393295 (“Moy”) and as evidenced by admissions in the Instant Application.	3
III. Response to Arguments	13
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0294502 (“Ka”) in view of US 2019/0393295 (“Moy”) and as evidenced by admissions in the Instant Application. 
Ka is the pre-grant publication to US 10,134,826 that was cited in the IDS filed 03/17/2020.
Claim 1 reads,
1. (Currently Amended) A display panel comprising: 
[1] a substrate including an opening area, a non-display area at least partially surrounding the opening area, and a display area at least partially surrounding the non-display area;
[2a] a plurality of first lines extending in a first direction,

[3a] a plurality of second lines extending in a second direction intersecting with the first direction, 
[3b] wherein each of the plurality of second lines includes a second bypass portion extending along the edge of the opening area; and 
[4] a shield layer arranged in the non-display area and overlapping at least one first bypass portion, 
[5a] wherein each of the plurality of first lines includes a first conductive line or a second conductive line located in the non-display area, 
[5b] wherein each of the first conductive line and the second conductive line includes the first bypass portion, 
[5c] wherein the first conductive line and the second conductive line are alternately arranged on different layers from each other, 
[5d] wherein the shield layer is disposed below the second conductive line, and 
[6a] wherein each of the plurality of second lines includes a third conductive line located in the non-display area, 
[6b] wherein each of the third conductive lines includes the second bypass portion, and 
[6c] wherein the third conductive lines at least partially overlap the first conductive line or the second conductive line.  

With regard to claims 1-3, Ka discloses, generally in Figs. 1-8,
1. (Currently Amended) A display panel comprising: 
[1] a substrate 100 including an opening area HO(FA), a non-display area WA at least partially surrounding the opening area HO(FA), and a display area AA at least partially surrounding the non-display area HO(FA) [¶¶ 50-58; Figs. 1-3]; 
[2a] a plurality of first lines DL1, DL2, etc. extending in a first direction D1 [¶¶ 59, 62],
[2b] wherein each of the plurality of first lines DL1, DL2, etc. includes a first bypass portion DT1, DT2 extending along an edge of the opening area HO(FA) [¶¶ 65-68; Figs. 2, 4]; 
SL1, etc. extending in a second direction D2 intersecting with the first direction D1 [¶ 59], 
[3b] wherein each of the plurality of second lines SL includes a second bypass portion DT3 extending along the edge of the opening area HO(FA) [¶¶ 69-70; Figs. 2, 3, 4]; and 
[4] a shield layer VDD2(ELVDD) arranged in the non-display area WA and overlapping at least one first bypass portion DT1, DT2 [¶¶ 75-78; Figs. 2-5; see discussion below], 
[5a] wherein each of the plurality of first lines DL1, DL2, etc. includes a first conductive line DT1 or a second conductive line DT2 located in the non-display area WA [Figs. 2-4; ¶ 175], 
[5b] wherein each of the first conductive line DT1 and the second conductive line DT2 includes the first bypass portion DT1, DT2, 
[5c] wherein the first conductive line DT1 and the second conductive line DT2 are alternately arranged on different layers from each other, [Figs. 2-4]
[5d] … [not taught] … , and 
[6a] wherein each of the plurality of second lines SL1, etc. includes a third conductive line DT3 located in the non-display area WA, 
[6b] wherein each of the third conductive lines DT3 includes the second bypass portion DT3, and 
[6c] wherein the third conductive lines DT3 at least partially overlap the first conductive line DT1 or the second conductive line DT2 [as shown in Figs. 2 and 4].  
2. (Original) The display panel of claim 1, wherein the third conductive line DT3 is arranged on a different layer than that of the shield layer VDD2(ELVDD).  
3. (Original) The display panel of claim 2, wherein a direct current voltage is applied to the shield layer VDD2(ELVDD) [as evidenced by the Instant Application at p. 24, ¶ 126 and Fig. 5].  

With regard to claims 1-3, it is held, absent evidence to the contrary, that the power line VDD2(ELVDD) in Ka is a “shield layer” within the meaning of the Instant Application.  In this regard, the Instant Application states,
SDL may be arranged over the first non-display area NDA1 to overlap the second and fourth data lines DL2 and DL4.  … The shield layer SDL may have a direct current voltage, and for example, the shield layer SDL may be the first power ELVDD or the second power ELVSS.  …
(Instant Specification: ¶ 126 at p. 24; emphasis added)
As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to feature [5d] of claim 1, 
[5d] wherein the shield layer is disposed below the second conductive line,
Ka does not disclose that the shield layer VDD2(ELVDD) is disposed below the second conductive line DT2 but does show that the shield layer VDD2(ELVDD) can be positioned on various layers (Ka: Figs. 4, 8, 10).
Moy, like Ka, discloses and OLED display (¶ 38) including rounded display area AA and rounded non-display area IA outside the display area AA where conductive lines D, G are routed (Moy: Figs. 3-5, 9, 12, and 13; ¶¶ 13, 38, 42, 48-52, 85-86).  Figs. 12 and 13 of Moy further show that ELVDD layer 92 (i.e. the claimed “shield layer”) can be formed on a layer between the layers on which the data lines D and gate lines G are formed.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to position the shield layer VDD2(ELVDD) of Ka on layer between the layers on which the first DT1 and second DT2 layer are formed because Moy shows that the same ELVDD layer can be placed suitably between layers of conductive signal lines in a non-display area of the display device.  One having ordinary skill in the art would recognize that the VDD2(ELVDD) layer would prevent interference (noise) in the signals transmitted between the conductive lines, DT1 and DT2, positioned on the different layers.  There is a reasonable DT1, DT2, DT3, and VDD2(ELVDD) are positioned, with each being on a different layer, as shown in Fig. 4 of Ka.  As such, the modification amounts to obvious arrangement of parts.  Mere rearrangement of parts is evidence of obviousness.  See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
This is all of the features of claims 1-3.

With regard to claims 4-10, Ka further discloses,
4. (Original) The display panel of claim 1, wherein the shield layer VDD2(ELVDD) does not overlap the opening area HO(FA) [Fig. 2].  

5. (Original) The display panel of claim 1, wherein a width of the third conductive line DT3 is greater than a width of the first conductive line DT1 or the second conductive line DT2 [wherein the width is taken in direction D3 in Fig. 3].  

6. (Original) The display panel of claim 1, wherein a width of the shield layer VDD2(ELVDD) is greater than a width of the first conductive line DT1 or the second conductive line DT2 [Figs. 2-4].  

7. (Original) The display panel of claim 1, further comprising: 
[1] a plurality of display elements OLED(170/180/10 or 170/180a/190) [¶¶ 129-147; Figs. 5, 10-11] arranged in the display area AA; and 
[2] a thin film transistor 120/130/132/135 [¶¶ 81, 88-99] arranged in the display area and connected to each of the plurality of display elements OLED(170/180/10 or 170/180a/190) [¶¶ 60, 63, ; Figs. 3, 10, 11]; 
Cst [¶¶ 81, 95; Fig. 5] arranged in the display area AA and connected to each of the plurality of display elements OLED(170/180/10 or 170/180a/190), 
wherein
[4] the thin film transistor 120/130/132/135 includes a semiconductor layer 120 [¶¶ 81, 88] and a gate electrode 135 separated from the semiconductor layer 120 [by gate dielectric layer 132], and 
[5] the storage capacitor Cst includes a lower electrode 135 and an upper electrode [“storage electrode” arranged over the lower electrode 135 [¶ 81, ¶ 95: “a storage electrode including a storage capacitor Cst may be disposed between the second gate insulation layer 132 and an interlayer insulation layer 140.”  ¶ 167: “the second gate pattern may include a storage electrode overlapping the gate electrode 135.” Emphasis added.].  

8. (Original) The display panel of claim 7, further comprising 
[1] a first electrode layer [electrode layer having source and drain electrodes 150, 155; ¶ 98] and a second electrode layer [any one of the layers having any one of the detour line DT2 and the storage electrode of Cst (¶ 167; Fig. 15), detour line DT3, and pixel electrodes 170; ¶¶ 103-108] arranged over the first electrode layer [as shown in Figs. 3, 10, 11], 
[2] wherein the first electrode layer [electrode layer having source and drain electrodes 150, 155; ¶ 98] is arranged on the thin film transistor 120/130/132/135, 
wherein 
[3] the first conductive line DT1 includes a same material as the gate electrode 135 [as shown in Fig. 3 and 14; ¶¶ 161-163], and 
[4] the second conductive line DT2 includes a same material as the second electrode layer [having DT2 and Cst] [Fig. 15; ¶ 164-167].  

9. (Original) The display panel of claim 8, wherein the third conductive line DT3 includes [1] a same material as the upper electrode or [2] the first electrode layer [electrode layer having source and drain electrodes 150, 155; ¶¶ 98, 173-177; Figs. 3 and 17].  

VDD2(ELVDD) includes 
[1] a same material as the upper electrode or [2] the first electrode layer [electrode layer having source and drain electrodes 150, 155; ¶¶ 173-177; Fig. 8].  
Even modified to position the shield layer VDD2(ELVDD) below the second conductive line DT2 as explained under claim 1, because the shield layer VDD2(ELVDD) shown in Fig. 8 of Ka can be formed on the same layer as the source and drain electrodes 150, 155 proves that each of VDD2(ELVDD) and the source and drain electrodes 150, 155 can be made from the same conductive material whether or not they are formed on the same layer. 

With regard to claims 11-16, Ka further discloses,
11. (Original) The display panel of claim 8, wherein each of the plurality of first lines DL1, DL2, etc. further includes a fourth conductive line DL1, DL2, etc. located in the display area AA [Fig. 2].  

12. (Original) The display panel of claim 11, wherein the fourth conductive line DL1, DL2, etc. is connected to the first conductive line DT1 or the second conductive line DT2 through a contact hole [Fig. 4; ¶ 175].  

13. (Original) The display panel of claim 12, wherein the fourth conductive line DL1, DL2, etc. includes a same material as the first electrode layer [electrode layer having source and drain electrodes 150, 155; Figs. 3, 4, 17, noting that each of Figs. 3 and 4 show that each of DL1, DL2, 150, and 155 are formed on the same insulating layer 140 and therefore are formed in the same process step suggested in Fig. 17].  

14. (Original) The display panel of claim 7, wherein each of the plurality of second lines SL1. etc. further includes a fifth conductive line SL1, etc. located in the display area AA [Fig. 2].  

SL1, etc. is connected to the third conductive line DT3 through a contact hole 146 [Figs. 3, 16, 17; ¶ 174].  

16. (Original) The display panel of claim 15, wherein the fifth conductive line SL1, etc. includes a same material as the gate electrode 135 [as shown in Figs. 3 and 14; ¶¶ 161-163] or the upper electrode.  

Claim 17 reads,
17. (Currently Amended) A display apparatus comprising: 
[1] a substrate including an opening area, a non-display area at least partially surrounding the opening area, and a display area at least partially surrounding the non-display area;  
[2] a plurality of display elements arranged in the display area; 
[3a] a plurality of first lines extending in a first direction,
[3b] wherein each of the plurality of first lines includes a first bypass portion extending along an edge of the opening area,
[3c] wherein each of the plurality of first lines includes a first conductive line or a second conductive line located in the non-display area, 
[3d] wherein each of the first conductive line and the second conductive line includes the first bypass portion, 
[3e] wherein the first conductive line and the second conductive line are alternately arranged on different layers from each other;
[4a] a plurality of second lines extending in a second direction intersecting with the first direction, 
[4b] wherein each of the plurality of second lines includes a second bypass portion extending along the edge of the opening area; and
[5a] a shield layer arranged in the non-display area and overlapping at least one first bypass portion,
[5b] wherein the shield layer is arranged between the first conductive line and the second conductive line in a vertical direction with respect to an upper surface of the substrate; and 


With regard to claim 17, Ka discloses,
17. (Currently Amended) A display apparatus comprising: 
[1] a substrate 100 including an opening area HO(FA), a non-display area WA at least partially surrounding the opening area HO(FA), and a display area AA at least partially surrounding the non-display area HO(FA) [¶¶ 50-58; Figs. 1-3];  
[2] a plurality of display elements arranged in the display area; 
[3a] a plurality of first lines DL1, DL2, etc. extending in a first direction D1 [¶¶ 59, 62],
[3b] wherein each of the plurality of first lines DL1, DL2, etc. includes a first bypass portion DT1, DT2 extending along an edge of the opening area HO(FA) [¶¶ 65-68; Figs. 2, 4],
[3c] wherein each of the plurality of first lines DL1, DL2, etc. includes a first conductive line DT1 or a second conductive line DT2 located in the non-display area HO(FA), 
[3d] wherein each of the first conductive line DT1 and the second conductive line DT2 includes the first bypass portion DT1, DT2, 
[3e] wherein the first conductive line DT1 and the second conductive line DT2 are alternately arranged on different layers from each other [Figs. 2-4];
[4a] a plurality of second lines SL1, etc. extending in a second direction D2 intersecting with the first direction D1 [¶ 59], 
[4b] wherein each of the plurality of second lines SL includes a second bypass portion DT3 extending along the edge of the opening area HO(FA) [¶¶ 69-70; Figs. 2, 3, 4]; and
[5a] a shield layer VDD2(ELVDD) arranged in the non-display area WA and overlapping at least one first bypass portion DT1, DT2 [¶¶ 75-78; Figs. 2-5; see discussion below],
[5b] … [not taught] …  
[6] a component including an electronic element arranged to correspond to the opening area HO(FA) [¶¶ 54-56].  

With regard to feature [5b] of claim 17, 
[5b] wherein the shield layer is arranged between the first conductive line and the second conductive line in a vertical direction with respect to an upper surface of the substrate; and
Ka does not disclose that the shield layer VDD2(ELVDD) is disposed between the first conductive line DT1 and second conductive line DT2 in a vertical direction with respect to an upper surface of the substrate 100 but does show that the shield layer VDD2(ELVDD) can be positioned on various layers (Ka: Figs. 4, 8, 10).
As above under claim 1, Moy, like Ka, discloses and OLED display (¶ 38) including rounded display area AA and rounded non-display area IA outside the display area AA where conductive lines D, G are routed (Moy: Figs. 3-5, 9, 12, and 13; ¶¶ 13, 38, 42, 48-52, 85-86).  Figs. 12 and 13 of Moy further show that ELVDD layer 92 (i.e. the claimed “shield layer”) can be formed on a layer between the layers on which the data lines D and gate lines G are formed.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to position the shield layer VDD2(ELVDD) of Ka on layer between the layers on which the first DT1 and second DT2 layer are formed because Moy shows that the same ELVDD layer can be placed suitably between layers of conductive signal lines in a non-display area of the display device.  One having ordinary skill in the art would recognize that the VDD2(ELVDD) layer would prevent interference (noise) in the signals transmitted between the conductive lines, DT1 and DT2, positioned on the different layers.  There is a reasonable expectation of success because each of Ka and Moy teaches that there are several metal layers used to make the display, thereby giving plural possible arrangements for where each of the layers DT1, DT2, DT3, and VDD2(ELVDD) are positioned, with each being on a different layer, as shown in Fig. 4 of Ka.  As such, the modification amounts to obvious arrangement of In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
This is all of the features of claim 17.

With regard to claim 19, Ka further discloses,
19. (Currently Amended) The display apparatus of claim 17, 
[1] wherein each of the plurality of second lines SL1, etc. includes a third conductive line DT3 located in the non-display area WA, 
[2] wherein each of the third conductive lines DT3 includes the second bypass portion DT3, and 
[3] wherein the third conductive lines DT3 at least partially overlap the first conductive line DT1 or the second conductive line DT2 [as shown in Figs. 2 and 4].  

With regard to claim 20, Ka in view of Moy further teaches,
20. (Currently Amended) The display apparatus of claim 17, wherein the third conductive line DT3 is arranged on a different layer than that of the shield layer VDD2(ELVDD) [Figs. 3, 4].
Even modified to position the shield layer VDD2(ELVDD) between the respective layers on which each of the first DT1 and second DT2 conductive lines are formed, as explained under claim 17, each of the layers DT1, DT2, DT3, and VDD2(ELVDD) are positioned, with each being on a different layer, as shown in Fig. 4 of Ka.  

III. Response to Arguments
The amendment to claims 1 and 17 (including features from claim 18) renders the rejection under 35 USC 112(b) moot. 

Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Instead, Moy is provided for the newly added claim features to each of independent claims 1 and 17.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814